DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections 
Claims 2-4, 7-9, 12-15, and 17-18 are objected to because of the following informalities: 
Claim 2 recites “the pilot signal”.  There are two pilot signals introduced earlier (i.e., a pilot signal) in claims 1 and 2, it is unclear as to which pilot signal it is being referred to.  It is suggested to clarity in order to avoid raising issues under 35 U.S.C. 112(b).  Similar objection applies o claims 3, 4, 7-9, 12-15, and 17-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10-12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2015/0215908 A1, hereinafter “Seo”) in view of Yi et al. (US 2019/0356524 A1, hereinafter “Yi”).
As to claim 1: 
Seo discloses a wireless communication method (Abstract), comprising: 
 (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = pilot signal, the examiner interprets the UE must determine a specific signal as it needs that information (in QCL information) for EPDCCH decoding) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); and 
(“the UE may attempt to decode (or monitor) a set of EPDCCH candidates... Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]) based on the QCL association between the pilot signal and the demodulation pilot of the control channel candidate in the first search section (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080]; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of the control channel candidate, using the QCL specific signal/information = based on the QCL, are quasi co-located = QCL association).
	Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 2: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses the plurality of search sections comprise a communal search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the communal search section is a pilot signal of a first type (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type); and 
	the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the communal search section is a pilot signal of a first type; and the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 5: 
The combined system/method of Seo and Yi further discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the user specific search section is a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS) (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the user specific search section to be a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 6:
Seo discloses a wireless communication method (Abstract; [0037]), comprising:  5Application No. 16/506,588Preliminary Amendment 
determining, by a network device, a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station)  corresponding to a first search section  of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); and 
sending, by the network device, the pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station). 
	Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
(“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 7: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses the plurality of search sections comprise a communal search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the communal search section is a pilot signal of a first type (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type); and 
	the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the communal search section is a pilot signal of a first type; and the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 10: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the user specific search section is a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS) (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the user specific search section to be a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 11:
Seo discloses a communication device (UE; Fig. 11; [0006]; [0161]; Abstract), comprising: 
a processor (processor; [0006]; [0161]), configured to:
 determine a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = pilot signal, the examiner interprets the UE must determine a specific signal as it needs that information (in QCL information) for EPDCCH decoding) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); and 
detect the control channel candidate in the at first search section (“the UE may attempt to decode (or monitor) a set of EPDCCH candidates... Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]) based on the QCL (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080]; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of the control channel candidate, using the QCL specific signal/information = based on the QCL, are quasi co-located = QCL association).
Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
(Yi; [0011]).
As to claim 12: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses the plurality of search sections comprise a communal search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the communal search section is a pilot signal of a first type (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type); and 
	the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type).
(Yi; [0011]).
As to claim 16:
Seo discloses a communication device (base station; Fig. 11; [0158]; Abstract), comprising: 
a processor (processor 1113; Fig. 11; [0158]), configured to determine a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); and
 a transmitter (antennas/TXmodule/RXmodule; Fig. 11; [0158]), configured to send the pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station). 

However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 17: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses the plurality of search sections comprise a communal search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5). Yi further discloses a pilot signal corresponding to the communal search section is a pilot signal of a first type (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type); and 
	the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot (“CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “CSS may be QCL-ed with one of SS block”; [0200] the examiner interprets common search space (CSS) as communal search section and synchronization signal as a pilot signal of a first type).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the communal search section is a pilot signal of a first type; and the pilot signal of the first type is at least one of the following signals: a synchronization signal, a demodulation pilot of a broadcast channel, and a beam measurement pilot.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 20: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the user specific search section is a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS) (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the user specific search section to be a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).

Claims 3, 4, 8, 9, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0215908 A1) in view of Yi (US 2019/0356524 A1) and further in view of Kim et al. (US 2019/0215828 A1, hereinafter “Kim”).
As to claim 3: 
(“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
	receiving a random access response from the network device and that corresponds to the random access preamble (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]).  The combined system/method of Seo and Yi does not explicitly disclose wherein the determining, by the terminal device, the pilot signal comprises: 
	determining, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, wherein the first pilot signal is a pilot signal of the first type.  
	However, Kim discloses determining, by the terminal device, the pilot signal comprises: determining, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, wherein the first pilot signal is a pilot signal of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
(Kim; [0026]).
As to claim 4:
The combined system/method of Seo and Yi discloses the invention set forth above, but does not explicitly disclose wherein before the determining, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, the method further comprises: determining, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble sent by the terminal device and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (the examiner would like to note that the other limitations of claim 4 are optional (i.e., “or”) and not elected by the examiner, therefore have no patentable weight). 
	However, Kim discloses wherein before the determining, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the method further comprises:  
	determining, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble sent by the terminal device and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow wherein before the determining, as the pilot signal, the first pilot (Kim; [0026]).
As to claim 8: 
The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses receiving, by the network device, a random access preamble from a terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
 	sending, by the network device, a random access response corresponding to the random access preamble to the terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]).  The combined system/method of Seo and Yi does not explicitly disclose wherein the determining, by the network device, the pilot signal comprises: determining, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, wherein the first pilot signal is a pilot signal of the first type.
 (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine  the teaching of Kim into the combined system/method of Seo and Yi as it would allow determining, by the network device, the pilot signal comprises: determining, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, wherein the first pilot signal is a pilot signal of the first type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).
As to claim 9:
The combined system/method of Seo and Yi discloses the invention set forth above, but does not explicitly disclose wherein before the determining, as the pilot signals the first pilot 
	However, Kim discloses wherein before the determining, as the pilot signals the first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the method further comprises:  
	determining, by the network device, the first pilot signal based on a time-frequency resource of the random access preamble received by the network device and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random  (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow wherein before the determining, as the pilot signals the first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, the method further comprises: determining, by the network device, the first pilot signal based on a time-frequency resource of the random access preamble received by the network device and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).
As to claim 13: 
	The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses a transmitter (see TXmodule/RXmodule/Antenna of UE; Fig. 11; [0161]), configured to send a random access preamble to a network device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
a receiver, configured to receive a random access response from the network device and that corresponds to the random access preamble (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]).  The combined system/method of Seo and Yi does not explicitly disclose determine, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble sent by the transmitter, wherein the first pilot signal is a pilot signal of the first type.  
	However, Kim discloses determine, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble sent by the transmitter, wherein the first pilot signal is a pilot signal of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow to determine, as the pilot signal, a first pilot signal corresponding (Kim; [0026]).
As to claim 14:
The combined system/method of Seo and Yi discloses the invention set forth above, but does not explicitly disclose wherein before the processor determines, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, the processor is further configured to: determine the first pilot signal based on a time-frequency resource of the random access preamble sent by the transmitter and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (the examiner would like to note that the other limitations of claim 4 are optional (i.e., “or”) and not elected by the examiner, therefore have no patentable weight). 
	However, Kim discloses wherein before the processor determines, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the processor is further configured to:  
	determine the first pilot signal based on a time-frequency resource of the random access preamble sent by the transmitter and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow wherein before the processor determines, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, the processor is further configured to: determine the first pilot signal based on a time-frequency resource of the random access preamble sent by the transmitter and a correspondence between a time-frequency resource of a random access (Kim; [0026]).
As to claim 15: 
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses a pilot signal corresponding to the user specific search section is a pilot signal of a second type, and the pilot signal of the second type is a channel state information-reference signal (CSI-RS) (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow a pilot signal corresponding to the user specific search section to be a pilot signal of (Yi; [0011]).
As to claim 18: 
 The combined system/method of Seo and Yi discloses the invention set forth above.  Seo further discloses a receiver (see antenna 1115 and RX module 1111; Fig. 11), configured to receive a random access preamble from a terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
 	wherein the transmitter is further configured to send a random access response corresponding to the random access preamble to the terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]).  The combined system/method of Seo and Yi does not explicitly disclose to determine, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, wherein the first pilot signal is a pilot signal of the first type.
	However, Kim discloses to determine, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, wherein the first pilot signal is a pilot signal of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow the processor to be configured to determine, as the pilot signal, a first pilot signal corresponding to the communal search section associated with the random access preamble received by the network device, wherein the first pilot signal is a pilot signal of the first type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).
As to claim 19:
The combined system/method of Seo and Yi discloses the invention set forth above, but does not explicitly disclose wherein before the processor determines, as the pilot signal, the first pilot signal corresponding to the communal search section associated with the random access preamble received by the receiver, the processor is further configured to:
determine, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble received by the receiver and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (the examiner would like to note that the other limitations of claim 4 are optional (i.e., “or”) and not elected by the examiner, therefore have no patentable weight). 
 (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the processor is further configured to:
	determine, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble received by the receiver and a correspondence between a time-frequency resource of a random access preamble and a time-frequency resource of a pilot signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of the first pilot signal (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
(Kim; [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476